UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT 1934 For the fiscal year ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-14012 EMERITUS CORPORATION (Exact name of registrant as specified in its charter) FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012 Washington 91-1605464 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 3131 Elliott Avenue, Suite 500, Seattle, WA 98121 (Address of principal executive offices) (206) 298-2909 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.0001 par value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes x No o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filer (Do not check if a smaller reporting company)o Smaller reporting companyo Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Aggregate market value of common voting stock held by non-affiliates of the registrant as of June 30, 2012 was $451,363,534. As of February 22, 2013, 45,863,641 shares of the Registrant’s Common Stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE: The information required to be reported in Part III of this Annual Report on Form 10-K is incorporated herein by reference to the Registrant’s Definitive Proxy Statement to be filed with the Securities and Exchange Commission with respect to the Registrant’s Annual Meeting of Shareholders scheduled to be held on May 29, 2013. EMERITUS CORPORATION TABLE OF CONTENTS Page Number PART I CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 1 ITEM 1. BUSINESS 2 ITEM 1A. RISK FACTORS 13 ITEM 1B. UNRESOLVED STAFF COMMENTS 21 ITEM 2. PROPERTIES 22 ITEM 3. LEGAL PROCEEDINGS 23 ITEM 4. MINE SAFETY DISCLOSURES 23 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 24 ITEM 6. SELECTED CONSOLIDATED FINANCIAL DATA 26 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 27 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 59 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 60 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 60 ITEM 9A. CONTROLS AND PROCEDURES 61 ITEM 9B. OTHER INFORMATION 61 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 62 ITEM 11. EXECUTIVE COMPENSATION 62 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 62 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 63 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 63 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 63 SIGNATURES 64 Index to Exhibits E-1 Table of Contents PART I CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS The disclosure and analysis in this Annual Report on Form 10-K contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, as amended.You can identify forward-looking statements by the fact that they do not relate strictly to historical or current facts.They often include words such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “might,” “plan,” “predict,” “seek,” “should,” “will,” or the negative of those terms, or comparable terminology.These forward-looking statements are all based on currently available operating, financial and competitive information and are subject to various risks and uncertainties.Our actual future results and trends may differ materially depending on a variety of factors, including, but not limited to, the risks and uncertainties discussed under Risk Factors and Management’s Discussion and Analysis of Financial Condition and Results of Operations in this Form10-K. Any or all of our forward-looking statements in this report may turn out to be inaccurate.Incorrect assumptions we might make and known or unknown risks and uncertainties may affect the accuracy of our forward-looking statements.Forward-looking statements reflect our current expectations or forecasts of future events or results and are inherently uncertain.Accordingly, you should not place undue reliance on our forward-looking statements. Although we believe that the expectations and forecasts reflected in the forward-looking statements are reasonable, we cannot guarantee future results, performance, or achievements.Consequently, no forward-looking statement can be guaranteed and future events and actual or suggested results may differ materially.We are including this cautionary note to make applicable and take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 for forward-looking statements.We expressly disclaim any obligation to publicly update any forward-looking statements, whether as a result of new information, future events, or otherwise.You are advised, however, to consult any further disclosures we make in our quarterly reports on Form10-Q and current reports on Form8-K. 1 Table of Contents ITEM 1.BUSINESS Unless the context otherwise requires, the terms “Emeritus,” the “Company,” “we,” “us,” and “our” refer to Emeritus Corporation and its consolidated subsidiaries. Overview Emeritus was founded in 1993 and is one of the largest and fastest-growing operators of senior living communities in the United States.We own and operate a portfolio of high-quality, purpose-built communities providing resident services including independent living, assisted living, specialized Alzheimer’s/dementia (“memory care”), and, to a lesser extent, skilled nursing care.Beginning in 2012, we added home healthcare to our service offerings, through our acquisition of Florida-based Nurse on Call, Inc. (“NOC”).Emeritus is comprised of three operating segments and reporting units, which are: (i) ancillary services, including NOC; (ii) the 129 communities acquired in the HCP Transaction; and (iii) the legacy Emeritus communities.However, for 2012 financial reporting purposes, Emeritus is comprised of one reporting segment, which is assisted living and related services, because NOC’s revenues, net income, and total assets are less than 10% of those of Emeritus, and the acquired senior living communities meet applicable aggregation criteria and are therefore combined. We strive to provide a wide variety of supportive living services in a professionally staffed environment that enables seniors to live with dignity and independence.Our holistic approach enhances every aspect of our residents’ lives by assisting them with life enrichment activities including transportation, socialization and education, housing, and 24-hour personal support services, such as medication management, bathing, dressing, personal hygiene, and grooming.The average age of our residents is 84. As of December 31, 2012, we operated 483 senior living communities in 45 states.The communities consisted of approximately 43,000 residential rooms or suites (collectively “units”) with a resident capacity for approximately 50,100 residents.Our “Consolidated Portfolio” consists of owned and leased communities and our “Operated Portfolio” consists of our Consolidated Portfolio and the communities we manage for others.As of December 31, 2012, our Operated Portfolio consisted of the following: Units by Type of Service Communities Units (a) Capacity (b) AL (c) MC (d) IL (e) SN (f) Other (g) Owned Leased Consolidated Portfolio Managed 13 – Managed - Joint Ventures 9 – 12 Operated Portfolio (a) Designed capacity units whether or not in use as a residential room or suite (b) Maximum number of residents (c) Assisted living (d) Memory care (e) Independent living (f) Skilled nursing beds (g) Units taken out of service During 2012, we generated approximately 86.1% of our Consolidated Portfolio revenues from private payor sources, which limits our exposure to government reimbursement risk. Our Consolidated Portfolio consists of high quality communities that offer a significant number of amenities to our residents and allows us to operate efficiently.To be competitive in all markets, we have significantly upgraded many of our older communities to enhance their appearance and functionality, making improvements to kitchens, 2 Table of Contents emergency call systems, dining, lounge and recreation areas, landscaping, and electronic systems, including internet access and data transmission. Our Operated Portfolio includes 298 communities that offer memory care services with approximately 6,900 units in a mix of both free-standing communities and as an attached wing of our senior living communities.Dementia is a loss of or decline in memory and other cognitive abilities.Alzheimer’s disease is the most common type of dementia, accounting for 60 to 80 percent of cases and is a disease that is growing significantly in aging populations.Memory care residents typically have declines in certain mental functions that prevent them from performing activities of daily living, such as dressing and feeding themselves. In November 2012, we entered the home healthcare business with our purchase of NOC.NOC is the largest Medicare-licensed home health agency in Florida.The NOC acquisition provides us with a large platform for expanding home health services into our existing senior living communities. We focus on providing service of the highest quality and value to our residents.We also focus on maximizing our revenues, operating income, and cash flows through a combination of continuing initiatives: · increase occupancy; · optimize revenue per unit; · increase capacity and service offerings via selective acquisitions and expansions of existing communities; · expand our memory care offerings to meet growing demand through expansions and conversions of existing communities and further acquisition of existing dementia care communities; · establish and maintain quality assurance and risk management programs to maintain customer satisfaction and to reduce the cost of workers’ compensation and professional and general liability insurance; and · increase cost efficiencies through higher occupancy rates and greater economies of scale. As we have executed these growth initiatives, we have consistently improved our revenues.Our Consolidated Portfolio occupancy has remained very stable through an extremely challenging economic period, demonstrating the needs-based nature of our business.During 2012, our initiatives produced the following results, which include the impacts of acquisitions: · Total consolidated operating revenues increased by approximately $95.5 million, or 6.5%, in 2012 to $1.57 billion; · Average monthly revenue per occupied unit in our Consolidated Portfolio increased by 1.6% to $4,127 for 2012 compared to 2011; · Cash generated by operating activities increased by $42.5 million, or 57.3%, in 2012 to $116.6 million; and · The number of communities in our Consolidated Portfolio increased by a net of 133 communities during 2012, which increased our consolidated unit count by approximately 11,083 units. The Senior Living and Memory Care Industry The senior living industry offers various types of settings across a continuum of care for the senior population.Our primary area of focus is assisted living, which provides a cost-effective and life-enriching alternative for seniors compared to other settings such as skilled nursing or home healthcare.We are one of a limited number of national operators of assisted living communities with a proven record of acquisition and development success across diverse geographic markets.The assisted living industry is highly fragmented and characterized by numerous local and regional operators.We believe that the industry will be the focus of increased consolidation activity in the years ahead and, as a result of our extensive acquisition experience, we are well-positioned to take advantage of consolidation opportunities. We believe that the assisted living and memory care industry is the preferred residential alternative for seniors who cannot live independently due to physical or cognitive frailties but who do not require the more intensive medical 3 Table of Contents attention provided by a skilled nursing facility. Assisted living provides housing and 24-hour personal support services designed to assist seniors with the activities of daily living, which include bathing, eating, personal hygiene, grooming, medication reminders, ambulating, and dressing.Certain of our assisted living communities offer higher levels of personal assistance for residents with Alzheimer’s disease or other forms of dementia, in addition to our free-standing memory care communities. We believe that our assisted living business, because it is needs-driven, has been relatively resistant to economic downturns and will continue to benefit from other trends and factors in the industry including growing consumer awareness of the types of services we provide and the increase in the number of seniors looking for care outside of their homes.Other trends and factors include: Consumer Preference.We believe that assisted living is preferred by prospective residents as well as their families, who are often the decision makers for seniors.Assisted living is a cost-effective alternative to other types of care, offering seniors greater independence while enabling them to reside in a more residential environment. Cost-Effectiveness.Assisted living services generally cost considerably less than skilled nursing services located in the same region.We believe that the cost of assisted living services compares favorably with home healthcare, particularly when costs associated with housing, meals, and personal care assistance are taken into account.According to the 2012 MetLife Market Survey of Nursing Home, Assisted Living, Adult Day Services, and Home Care Costs published in November 2012, the national annual average cost of a year in a skilled nursing facility in 2012 was $90,520 for a private room and $81,030 for a semi-private room compared to an annual average cost of $42,600 in an assisted living community. Demographics.Demographic trends are expected to increase the demand for the assisted living and memory care services in which we specialize.The target market for our services is persons 75 years and older, which represents one of the fastest growing segments of the population in the United States.The latest data from the United States Census Bureau predicts that the population in the United States will change in the next 18 years as follows: Age over: D % D 65 43.2 million 72.8 million 29.6 million 68.5% 75 19.2 million 34.2 million 15.0 million 78.1% 85 5.9 million 8.9 million 3.0 million 50.8% The U.S. Census Bureau’s prediction for the next 38 years is as follows: Age over: D % D 65 43.2 million 83.7 million 40.5 million 93.8% 75 19.2 million 46.2 million 27.0 million 140.6% 85 5.9 million 18.0 million 12.1 million 205.1% According to the 2012 Alzheimer’s Disease Facts and Figures report issued by the Alzheimer’s Association, an estimated 5.4 million Americans have Alzheimer’s disease, including approximately one in every eight Americans over age 65.In 2013, nearly a half million Americans will develop Alzheimer’s disease, and by 2050 that number will double to nearly one million per year.In 2011, the first baby boomers turned 65, and by 2029, all baby boomers will be at least 65 years old.Absent breakthroughs in medical research, we believe the need for Alzheimer’s and dementia care will continue to increase in the future because of the steady growth in the senior population. Changing Family Dynamics.The geographical separation of senior family members from their adult children correlates with the geographic mobility of the U.S. population.As a result, many families that may have provided care to senior family members in their homes are now unable to do so.We believe that the number of seniors and their families who are able to afford high quality senior residential services, such as those we offer, has increased, despite recent weakness in the economy.While the economic downturn since 2008 may have had some impact on the financial resources of seniors and their families, we have not experienced any significant occupancy declines. 4 Table of Contents Supply/Demand Imbalance.While the senior population continues to grow significantly, the supply of assisted living units is not growing at a similarly rapid rate.We believe that high construction costs, limited availability of credit, and the cost of liability insurance for smaller operators have constrained the growth in the supply of assisted living facilities.New construction continued to be minimal throughout 2012.We believe that growth in the senior population, increased affluence of this generation of senior citizens, baby boomers beginning to reach age 65 in 2011, and the decreasing role of the family in providing direct senior care has led and will continue to lead to supply and demand imbalances. Competitive Strengths We believe that the following competitive strengths position us to capitalize on the favorable trends occurring within the healthcare industry and senior living markets. Quality Care and Value.We focus on providing service of the highest quality and value to our residents. Proven Consolidator in Fragmented Industry.The assisted living industry is highly fragmented with significant opportunities for consolidation.As of January 1, 2012, the top ten operators in the industry controlled just one-third of the estimated investment grade assisted living units. In the last five years, we have increased our Consolidated and Operated Portfolios as follows: December 31, 2012 December 31, 2007 D in Community Count Unit Count Community Count Unit Count Community Count Owned 89 Leased Consolidated Portfolio Managed 13 10 3 Managed - Joint Ventures 9 23 Operated Portfolio Significant Scale with Broad Geographic Footprint.We are the largest operator of assisted living and memory care communities in the United States in terms of resident capacity, operating in 45 states.The scope and scale of our operations and the services we offer enable us to provide our residents with a comprehensive range of healthcare and related services in a cost-effective manner not available to smaller operators.Additionally, we believe our geographic diversification makes us less vulnerable to adverse economic developments and industry factors, such as overbuilding, employment, and regulatory and competitive conditions that may affect a particular region. Scalable Oversight Systems and Information Technology Infrastructure.Our advanced oversight systems and information technology infrastructure further provides operational efficiencies, and the scalability of such systems and infrastructure facilitates further expansion. Purpose-Built High-Quality Communities with Substantial Ownership.We have increased the number of communities that we own from 103 at the end of 2007 to 192 as of December 31, 2012, primarily through the acquisition of communities we formerly operated under long-term leases or management contracts. Experienced Multidisciplinary Management with Industry Relationships.Our 14 senior management team members collectively have over 275 years of management experience in the healthcare industry, ranging from independent living to skilled nursing care facilities. Successful Joint Venture Relationships.Our acquisitions of communities through joint ventures provide current cash flow as well as pathways to ownership of the communities.In 2006, we entered into a joint venture with an affiliate of Blackstone Real Estate Advisors (“Blackstone”), which we refer to as the “Blackstone JV.”The Blackstone JV owned 24 communities, which Emeritus managed for a fee.In addition to earning management fees, we recovered our original investment through cash equity distributions.Under the terms of the joint venture 5 Table of Contents agreement, we were entitled to distributions in excess of our 19.0% ownership percentage based upon specified performance criteria (the “Promote Incentive”).In June 2011, we purchased Blackstone’s 81.0% equity interest in the Blackstone JV and added these communities to our Consolidated Portfolio.We earned a Promote Incentive of $26.6 million, which was applied to the purchase price of our acquisition of Blackstone's equity interest. In 2010, we entered into a second joint venture (the “Sunwest JV”) with an affiliate of Blackstone, as well as Columbia Pacific, an entity controlled by Daniel R. Baty, a founder of Emeritus and our Chairman, and former investors in the properties.The Sunwest JV purchased 144 communities in 2010, of which 139 were included in our Operated Portfolio and we managed for a fee.We contributed $21.0 million for our 6.0% ownership interest in the joint venture.Similar to the Blackstone JV, the agreement with the Sunwest JV provided Emeritus with the opportunity to earn a “promote incentive”.In the fourth quarter of 2012, we entered into agreements with the Sunwest JV and HCP, Inc. (“HCP”), whereby HCP agreed to purchase 133 communities from the Sunwest JV and simultaneously lease them to Emeritus (the “HCP Transaction”).As of December 31, 2012, HCP had closed on the purchase of 129 of these communities, which are now included in our Consolidated Portfolio.When final distributions are made to the members of the Sunwest JV, and assuming the release in full of all funds held in escrow as part of the HCP Transaction, we expect to have received total cash in the amount of approximately $140.0 million, comprised of approximately $45.0 million for the Company’s equity interest in the Sunwest JV and a promote incentive payment of approximately $95.0 million based on the final rate of return to the Sunwest JV’s investors.As of December 31, 2012, Emeritus had received cash distributions of $89.7 million from the Sunwest JV. For further information, see Note 4, Acquisitions and Other Significant Transactions—2011 Blackstone JV Acquisition and —2ransaction in Notes to Consolidated Financial Statements. Business Strategy Our business strategies include the following: Continued Focus on Improving Customer Satisfaction.Our approach to care and our commitment and ability to address all of our residents’ needs, ranging from their physical health to their social well-being, have helped drive operating improvements in our business.We believe that this “holistic approach” enriches the quality of life and care for our residents.By providing alternatives like non-related companion living, diabetes management, unique memory care programs, and other flexible programming designed to meet the needs of the individual in our communities, we increase customer satisfaction and thereby increase occupancy and enhance revenue.We believe that our ongoing focus on customer satisfaction, rates, and occupancy will generate the incremental growth in margins we are striving to achieve. In the first quarter of 2013, we initiated Family Connects, a program we believe willfacilitate a high level of customer service.This program connects our communities with our residents’ families through regular communication by telephone, and will assist us in determining customer satisfaction. In 2013, we are also implementing a centralized call center to improve new lead inquiry service and follow-up, thereby increasing conversions of inquiries into community tours and ultimately move-ins.We believe that the call center will result in improved inquiry handling and provide us with more control over the message delivered to prospective residents and their families. Focus on Appeal to the Middle Market.The market segment most attractive to us is middle to upper-middle income seniors aged 75 and older who live in smaller cities and suburbs.We believe that this segment of the senior community is relatively large and geographically broad and is generally composed of seniors who are financially capable of purchasing our services. Expand Memory Care Markets. The demand for memory care services continues to grow.As of December 31, 2012, we operated approximately 6,600 units in our Consolidated Portfolio and 6,900 units in our Operated Portfolio that offer this type of care in a mix of both free-standing communities and as part of our standard assisted living communities.The dementia care wings within many of our assisted living communities enable us to retain residents who may require dementia care services in the future, and who would otherwise be required to move to an alternative care setting.Where appropriate, memory care residents and/or their families may choose to share 6 Table of Contents “companion living” apartments for therapeutic reasons as well as to provide a lower cost alternative for those residents. We will continue to explore new and existing markets where there is a significant demand for memory care services, including the addition of memory care units to existing communities.We believe our memory care programs, such as our signature Join Their Journey® and Brain Health Lifestyle® programs, are unique and appeal to this market segment.For example, our Join Their Journey® program focuses on care that creates a familiar environment with individualized service and care plans to enhance the residents’ overall quality of life.In 2010, we appointed nationally recognized neuropsychologist Dr. Paul Nussbaum as Director of Brain Health as part of our commitment to improving brain health in our residents, their families and our employees. Selective Acquisitions and Developments.We will continue to pursue strategic opportunities to purchase, lease, or manage communities that will allow us to increase our capacity and improve our operating efficiencies, with a particular focus on acquiring local and regional operators of assisted living communities.In addition, we will selectively evaluate development opportunities, including adding units to existing communities and converting units to a higher service offering, in strong markets where our existing occupancy is high and rates are favorable. Expand Our Ancillary Services. We plan to increase the scope of the ancillary services we offer to our residents, including rehabilitation services.While a majority of our communities currently offer rehabilitation services, these services are primarily outsourced to third-party providers.Entering the rehabilitation services market as a provider allows us to expand the rehabilitation services that we provide directly to our residents, resulting in increased revenues from these services, and potentially enable our residents to stay in our community homes longer.In October 2011, we acquired a 51.0% stake in a company that sells durable medical equipment and personal care supplies and in November 2012, we acquired NOC, our home health services provider.NOC will initially offer its services to residents in our existing Florida communities and we plan to expand such services to other states in which we have a high concentration of communities.Home health services allow us to address a broader range of residents’ overall care needs and realize revenues for these services that are currently being provided by third parties. Develop Post-Acute Care Business.Various healthcare reform provisions became law upon enactment of the Patient Protection and Affordable Care Act and the Healthcare Education and Reconciliation Act, both enacted in 2010 (collectively, the “ACA”).The ACA significantly impacts Medicare reimbursement to hospitals because it expands the scope of accountability from hospital-based care to a continuum of care that includes pre-acute, inpatient acute, and post-acute care.The ACA transitions the Medicare provider payment system from pay-per-service to pay-per-episode, or “bundled” payments, making hospitals, physicians, and post-acute providers collectively responsible for the cost and quality of entire episodes of care.Beginning in October 2012, hospitals are penalized for 30-day readmissions related to certain conditions. We believe that we are well positioned to be a leader in the post-acute transitional care continuum, due to our national footprint and provisions for all levels of post-acute care, and believe that this will result in increased occupancy and revenue.Currently, we are focusing on transitional care awareness, building hospital partnerships and program development.We have entered into pilot partnerships focused on the delivery of hospital medical and related services and the provision of on-site physician services to our residents. Resident Services Our assisted living communities offer residents a full range of services based on individual resident needs in a supportive “home-like” environment.The services we provide to our residents are designed to respond to their individual needs and to improve their quality of life. Basic Services.All of our residents receive basic services that include meals and snacks, social and recreational activities, weekly housekeeping and linen service, apartment maintenance, a 24-hour emergency response system, and transportation to appointments and excursions.We make licensed nurses available to evaluate the residents’ care needs and promote wellness. Assisted Living Services.Our residents may purchase additional services based on the recommended level of care or assistance required for the activities of daily living (“ADLs”), which are dining, bathing, dressing, grooming, and personal hygiene.A thorough evaluation of each resident’s needs, in collaboration with the resident’s physician and 7 Table of Contents family, determines the recommended level of care.In addition to assistance with ADLs, we also provide assistance with medication management, recreational activities and social support, behavior modification and management, and diabetes management, among other services. Memory Care Program.We have designed our memory care program to meet the health, psychological, and social needs of our residents diagnosed with Alzheimer’s or related dementia.In a manner consistent with our assisted living services, we help structure a service plan for each resident based on his/her individual needs.Some of the key service areas providing individualized care to our residents with Alzheimer’s or related dementias center around a personalized environment, activities planned to support meaningful interactions, specialized dining and hydration programs, and partnerships with families and significant others through support groups, one-on-one meetings, educational forums, and understanding behavior as a form of communication.We endeavor to provide residents with an optimal quality of life, which includes life enrichment by giving each resident a sense of purpose. Respite Care.Most of our communities offer short-stay respite care, whereby a resident may live with us temporarily while transitioning from a hospital or nursing home stay or when a family member or caregiver is on vacation.We also offer the opportunity for a prospective resident to stay with us for a short time before making a final decision to move in.Short-stay residents receive all of the same services as our permanent residents.For seniors living on their own or with family members, we offer adult day programs, which provide individual adult care plans that include recreational and social activities as well as meals. Skilled Nursing.Our Consolidated Portfolio includes 1,169 licensed skilled nursing beds, which are included in certain of our assisted living communities.In addition to assistance with ADLs, these communities provide 24-hour nursing care, rehabilitation therapy, post-surgical care, infusion therapy, dialysis care and hospice care, among other specialty services. Home Healthcare.NOC provides services to individuals in their homes for those who may be recovering from surgery, have an acute exacerbation of a chronic disability or terminal illness, or need assistance with ADLs.Registered nurses provide skilled nursing services such as cardiac care, chemotherapy, infusion therapy and wound care.Physical, speech, and occupational therapists provide therapy services in accordance with the doctor’s plan of care.Home health aides provide personal care such as hygiene,nutritional supportand assistance with other activities of daily living, and medical social workers address social and emotional issues related to the individual’s health problems.We plan to offer NOC’s services to the residents of our senior living communities in select markets. Financial Services.We help seniors meet their financial needs by working with senior financial solution providers such as: · Elderlife Financial Services (“Elderlife”).Elderlife provides lines of credit to help prospective residents pay for our services.An Elderlife line of credit provides seniors and their families an alternative way to finance senior living.For some, this eliminates a significant obstacle to moving into a senior living community. · Life Care Funding Group.The Life Care Funding Group helps prospective residents raise funds to pay for our services through the life settlement market.A “life settlement” is the sale of an in-force life insurance policy for an amount much greater than the cash surrender value from the insurance company. Personal Care Program.In the latter half of 2011, we launched our Personal Care Program.Through this program, we offer personal care and hygiene products such as diabetic supplies, incontinence and ostomy supplies, and other items to residents. Service Revenue Sources We rely primarily on our residents’ ability to pay our charges for senior living services from their own or family resources and expect that we will continue to do so for the foreseeable future.Although care in an assisted living community is typically much less expensive than in a skilled nursing facility, we believe that only seniors with income or assets meeting or exceeding the regional median can afford to reside in our communities. We rely primarily on Medicare to pay our charges for the home health services that NOC provides and expect that we will continue to do so for the foreseeable future. 8 Table of Contents As third-party reimbursement programs and other forms of payment continue to grow, we will evaluate and selectively participate in these alternative forms of payment depending on the level of reimbursement provided in relation to the level of care provided.We also believe that private long-term care insurance will increasingly become a revenue source in the future, although it is currently not significant.Our primary source of community revenue comes from residents’ private resources; all other service revenue sources constituted approximately 13.9% of our Consolidated Portfolio revenues in 2012. Management Activities We provide management services to independent and related-party owners of assisted living communities, including our joint ventures.We managed 22 communities as of December 31, 2012and 150 communities, including the Sunwest JV communities, as of December 31, 2011.Of the 22 managed communities, nine are owned by joint ventures in which we have an interest and thirteen are owned by third parties.Most of our management agreements provide for fees equal to 5.0% of community revenues and the terms range from two to five years and may be renewed or renegotiated at the expiration of the term. Total management fees were approximately $18.0 million for 2012, $21.1 million for 2011, and $11.9 million for 2010.For further discussion, see Management’s Discussion and Analysis of Operations and Financial Condition—Results of Operations. Marketing and Referral Relationships Our operating strategy is designed to integrate our senior living communities into the continuum of healthcare services offered in the geographic markets in which we operate.One objective of this strategy is to enable residents who require additional healthcare services to benefit from our relationships with local hospitals, physicians, home healthcare agencies, and skilled nursing facilities in order to obtain the most appropriate level of care.Thus, we seek to establish relationships with local hospitals, through joint marketing efforts where appropriate, home healthcare agencies, alliances with visiting nurses associations and priority transfer agreements with local, high-quality skilled nursing facilities.In addition to benefiting residents, the implementation of this operating strategy has strengthened and expanded our network of referral sources. As part of our Safely Somewhere initiative, we offer free home visits to seniors.The objective of this program is to determine and work with potential residents, their families and physicians on an outcome that will meet their needs.Our home visit services include social visits, safety checks and evaluations to identify home and care needs.We offer post-hospital or nursing facility discharge follow-up and coordination with families and referral sources.We believe that by working with seniors to resolution, potential residents are more willing to view Emeritus as an option while also improving our community network. Quality Assurance We have an ongoing quality assurance process that occurs in each of our communities.Our program is designed to achieve resident and family member satisfaction with the care and services we provide.We perform quality assurance audits of care and operational systems on an ongoing basis using the Comprehensive Process Review (“CPR”) auditing tool.Our quality and risk management team developed the CPR auditing tool in collaboration with other departments at the community, regional, and divisional levels.We review and evaluate all areas of community operations and care systems using this comprehensive process.The audit includes an inspection of the community that evaluates three major areas: quality of care, quality of life, and community practices and behavior.On a regular basis, we monitor our customer and employee satisfaction and their perception of the quality of our services through surveys and our Ethics First compliance and anonymous reporting program. Our communities have established ongoing resident and/or family meetings through care conferences and/or family night meetings.We obtain feedback, recommendations, and suggestions to improve overall quality performance of the community from the residents, responsible parties, and staff.The CPR, Ethics First compliance program, resident care conferences, and family night meetings are significant components of our continuous quality improvement program.We use these processes to benchmark our ongoing efforts to improve quality, enhance customer satisfaction, and minimize risk exposure.Beginning in 2013, our Family Connects program will provide 9 Table of Contents us with further opportunities to improve our resident care by sharing residents’ needs and concerns with their families. Administration We employ an integrated structure of management, financial systems, and controls to support quality services at our communities and to maximize operating efficiency and contain costs.In addition, we have developed internal procedures, policies, and standards we believe are necessary for effective operation and management of our communities.We have recruited seasoned key employees with years of experience in the senior living services field and believe we have assembled the administrative, operational, and financial personnel who will enable us to continue to manage our operating strategies effectively. Our senior living operating group currently consists of nine divisions.Our management approach is the same across all divisions.An operational vice president heads each division in a collaborative team system that includes a vice president of sales and marketing and a vice president of quality service and risk management.Each divisional team oversees several operating regions headed by a regional director of operations, who provides management support services for each of the communities in his/her respective region, along with the respective regional director of sales and marketing and director of quality service and risk management.An on-site executive director supervises day-to-day community operations, and in certain jurisdictions, must satisfy various licensing requirements.We provide management support services to each of our communities, including operating systems and standards, recruiting, training, and financial and accounting services.Our automated resident assessment system helps to ensure that our communities maintain a quality standard of care, meet state compliance requirements, and capture charges associated with services provided in a flexible and customizable manner. We have centralized senior living finance and other operational support functions at our home office in Seattle, Washington, in order to allow community-based personnel to focus on resident care.At our home office, we establish policies and procedures that we disseminate to the entire Company, oversee our financial and marketing functions, manage our acquisition and development activities, and determine our overall strategic direction.We maintain certain administrative and finance functions for NOC at the subsidiary level. We use a combination of centralized and decentralized accounting and computer systems that link each community with our executive offices.Through these systems, we are able to monitor occupancy rates and operating costs and distribute financial and operating information to appropriate levels of management in a cost effective manner.In 2011, we replaced or upgraded our systems for resident care evaluation, labor tracking, rate management, and employee training.We believe that our data systems provide the flexibility to meet the requirements of our operations.Our financial and accounting software platform is scalable, which positions us for future growth and has enabled us to respond quickly and cost effectively to changes in our business arising from mergers and acquisitions, regulatory and compliance matters, and changes in financial reporting requirements.We use high quality hardware and operating systems from current and proven technologies to support our technology infrastructure.We intend to invest to a greater degree in information technology in the coming years to further enhance our infrastructure. Competition The number of assisted living communities continues to grow in the United States, although the number of assisted living units is not growing as rapidly as the growth of the senior population.During recent years, new construction has been significantly constrained due, in part, to a lack of available financing for unseasoned operators.We believe that quality of service, reputation, community location, physical appearance, and price will continue to be significant competitive factors. The assisted living industry is highly competitive and fragmented.Our competition comes from local, regional, and national assisted living companies that operate, manage, and develop residences within the geographic areas in which we operate, as well as retirement housing communities, home healthcare agencies, not-for-profit or charitable operators and, to a lesser extent, skilled nursing facilities and convalescent centers.In general, regulatory and other barriers to competitive entry in the assisted living industry are not substantial, except in the skilled nursing segment.Although new construction of assisted living communities has remained low in recent years, we have experienced and expect to continue to experience competition in our efforts to acquire and operate assisted living communities.Some of our present and potential competitors have, or may obtain, greater financial resources than we have and may have a lower cost of capital.Consequently, we may encounter competition that could limit our ability to attract 10 Table of Contents residents or expand our business, which could have a material adverse effect on our financial position, results of operations or cash flows.Our publicly traded competitors include Brookdale Senior Living, Inc., Five Star Quality Care, Inc., Capital Senior Living Corporation, and Assisted Living Concepts, Inc. and a major private competitor is Sunrise Senior Living, Inc. Government Regulation Federal, state, and local authorities heavily regulate the healthcare industry.While these regulatory and licensing requirements often vary significantly from state to state, they typically include: · state and local laws impacting licensure; · consumer protection against deceptive practices; · laws affecting the management of property and equipment, including living accommodations such as room size, number of bathrooms, ventilation, furnishing of resident units, and other physical plant specifications; · laws affecting how we conduct our operations, such as staffing, staff training, personnel education, records management, admission and discharge criteria, documentation and reporting requirements, privacy laws, and fire, health, and safety laws and regulations; · federal and state laws designed to protect Medicare and Medicaid, which mandate and define allowable costs, pricing, billing and claims submission, quality of services, quality of care, food service, resident rights (including abuse and neglect) and responsibilities, and fraud; and · federal and state residents’ rights statutes and regulations; Anti-Kickback and physicians referral (Stark) laws; and safety and health standards set by the Occupational Safety and Health Administration. Changes in applicable laws and new interpretations of existing laws can significantly affect our operations, as well as our revenues and expenses.Our communities are subject to varying degrees of regulation and licensing by local and state health and social service agencies and other regulatory authorities.In addition, federal, state, and local officials increasingly are focusing their efforts on enforcement of these laws. As of December 31, 2012, our Operated Portfolio consisted of 483 communities in 45 states.Each of these states has its own business licensure requirements and, depending on the type of assisted living or related service we provide in each of our communities, additional licensure requirements (including, in some cases, a Certificate of Need). Our Operated Portfolio may also be subject to state and/or local building, zoning, fire, and food service codes and must be in compliance with these local codes before licensing or certification may be granted.Assisted living communities are subject to periodic surveys or inspections by governmental authorities to assess and assure compliance with regulatory requirements.Such unannounced surveys or inspections occur annually or biannually, or may occur following a state’s receipt of a complaint about the community.As a result of any such survey or inspection, authorities may allege that the senior living community has not complied with all applicable regulatory requirements.Typically, assisted living communities then have the opportunity to correct alleged deficiencies by implementing a plan of correction, but the reviewing agency typically has the authority to take further action against a licensed or certified facility.Authorities may enforce compliance through imposition of fines, imposition of a provisional or conditional license, suspension or revocation of a license, suspension or denial of admissions, loss of certification as a provider under federal healthcare programs, or imposition of other sanctions.From time to time, in the ordinary course of business, we receive deficiency reports from state regulatory bodies resulting from regulatory inspections or surveys. We are subject to certain federal and state laws that regulate financial arrangements by healthcare providers, such as the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), the Federal Anti-Kickback Law and the False Claims Act.The Federal Anti-Kickback Law makes it unlawful for any person to offer or pay (or to solicit or receive) any remuneration directly or indirectly, overtly or covertly, in cash or in kind for referring or recommending for purchase any item or service which is eligible for payment under the Medicare or Medicaid programs.Authorities have interpreted this statute very broadly to apply to many practices and relationships between healthcare providers and sources of patient referral.If an entity were to violate the Anti-Kickback Law, it may face criminal penalties and civil sanctions, including fines and possible exclusion from government programs such as Medicare and Medicaid.In addition, with respect to our participation in federal healthcare reimbursement programs, the government or private individuals acting on behalf of the government may bring an action under the 11 Table of Contents False Claims Act alleging that a healthcare provider has defrauded the government and seek treble damages for false claims and the payment of additional monetary civil penalties.The False Claims Act allows a private individual with knowledge of fraud to bring a claim on behalf of the federal government and earn a percentage of the federal government’s recovery.Many states have enacted similar anti-kickback and false claims laws that may have a broad impact on providers and their payor sources.We are also subject to federal and state laws designed to protect the confidentiality of patient health information.The U.S. Department of Health and Human Services has issued rules pursuant to HIPAA relating to the privacy of such information.In addition, many states have confidentiality laws, which in some cases may exceed the federal standard. We believe that we are in compliance with applicable government regulations. Environmental Matters Under various federal, state, and local environmental laws, a current or previous owner or operator of real property, such as Emeritus, may be held liable in certain circumstances for the costs of investigation, removal, or remediation of certain hazardous or toxic substances, including, among others, petroleum and materials containing asbestos, that could be located on, in, at, or under a property, regardless of how such materials came to be located there.Additionally, such an owner or operator of real property may incur costs relating to the release of hazardous or toxic substances, including government fines, payments for personal injuries or damage to adjacent property.In addition, such laws impose liability for investigation, remediation, removal, and mitigation costs on persons who disposed of or arranged for the disposal of hazardous substances at third-party sites.Such laws and regulations often impose liability without regard to whether the owner or operator knew of, or was responsible for, the presence, release or disposal of such substances without regard to whether such release or disposal was in compliance with law at the time it occurred.Moreover, the imposition of such liability could be joint and several, which means we could be required to pay for the cost of cleaning up contamination caused by others who have become insolvent or otherwise judgment proof. We do not believe that we have incurred any such liabilities that would have a material adverse effect on our financial condition, results of operations, or cash flows. Some of our communities generate infectious or other hazardous medical waste due to the illness or physical condition of the residents and incontinence products of those residents diagnosed with an infectious disease.The management of infectious medical waste, including its handling, storage, transportation, treatment, and disposal, is subject to regulation under various federal, state, and local environmental laws.These environmental laws set forth the management requirements for such waste, as well as related permit, record-keeping, notice, and reporting obligations.Each of our communities has an agreement with a waste management company for the proper disposal of all infectious medical waste.The use of such waste management companies does not immunize us from alleged violations of such medical waste laws for operations for which we are responsible even if carried out by such waste management companies, nor does it immunize us from third-party claims for the cost to clean up disposal sites at which such wastes have been disposed.Any finding that we are not in compliance with environmental laws could have a material adverse effect on our financial condition, results of operations, or cash flows. Federal regulations require building owners and those exercising control over a building’s management to identify and warn, via signs and labels, their employees and certain other employers operating in the building of potential hazards posed by workplace exposure to installed asbestos-containing materials and potential asbestos-containing materials (together, “asbestos materials”) in their buildings.The regulations also set forth employee training, record-keeping requirements, and sampling protocols pertaining to asbestos materials.Significant fines can be assessed for violation of these regulations.Building owners and those exercising control over a building’s management may be subject to an increased risk of personal injury lawsuits by workers and others exposed to asbestos materials.The regulations may affect the value of a building containing asbestos materials in which we have invested.Federal, state, and local laws and regulations also govern the removal, encapsulation, disturbance, handling and/or disposal of asbestos materials when such materials are in poor condition or in the event of construction, remodeling, renovation, or demolition of a building.Such laws may impose liability for improper handling or a release to the environment of asbestos materials and may provide for fines to, and for third parties to seek recovery from, owners or operators of real properties for personal injury or improper work exposure associated with these materials. 12 Table of Contents The presence of mold, lead-based paint, contaminants in drinking water, radon and/or other substances at any of the communities we own or may acquire may lead to the incurrence of costs for remediation, mitigation, or the implementation of an operations and maintenance plan, or present a risk that third parties will seek recovery from the owners, operators, or tenants of such properties for personal injury or property damage.In some circumstances, areas affected by mold may be unusable for periods of time for repairs, and even after successful remediation, the known prior presence of extensive mold could adversely affect the ability of a community to retain or attract residents and could adversely affect a community’s market value. We believe that we are in compliance with applicable environmental laws. Employees As of December 31, 2012, Emeritus had approximately 30,236 employees, including approximately 20,487 full-time employees.We employed approximately 569 full-time employees in our Seattle and regional offices.Of our approximately 30,236 total employees, approximately 1,242 work at our managed communities.We believe our relationship with our employees is good. On September 25, 2009, a majority of employees at one community in Indiana voted to be represented by a labor union. We believed and alleged that the labor union engaged in objectionable conduct affecting the results of the election and the election results should be set aside. Our challenge to the United States Court of Appeals for the Sixth Circuit was unsuccessful. Since August 2012, we have been bargaining with the union representing these employees. While we are bargaining in good faith, we have yet to reach a contract with the union. On October 5, 2012, a majority of employees within the Wellness Department at one community in Minnesota voted to be represented by a labor union. We believe that this bargaining unit (i.e., one that does not include all employees in all departments) is inappropriate and we have appealed this decision to the National Labor Relations Board (“NLRB”) in Washington, DC. The NLRB has not ruled on our challenge yet. If our appeal (and possibly subsequent appeals) is unsuccessful, we will bargain in good faith with the union representing these employees. Except as described above, we are unaware of any labor union representing any of our other employees or of any employees attempting to organize a labor union. Available Information Our annual reports on Form 10-K, along with all other reports and amendments filed with or furnished to the Securities and Exchange Commission (“SEC”), are publicly available free of charge on the Investor Relations section of our website at www.emeritus.com as soon as reasonably practicable after these materials are filed with or furnished to the SEC.These materials may also be obtained at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549.Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330.The SEC also maintains a website at www.sec.gov that contains reports, proxy statements and other information regarding SEC registrants, including Emeritus.Our corporate governance policies, code of conduct, code of ethics and Board committee charters and policies are also posted on the Investor Relations section of our website at www.emeritus.com.The information on our website is not part of this or any other report that Emeritus files with, or furnishes to, the SEC. ITEM 1A.RISK FACTORS Our financial condition, results of operations, and cash flows are subject to many risks, including, but not limited to, those set forth below: Emeritus has incurred losses since it began doing business, except for 2005, and may continue to incur losses for the foreseeable future.Emeritus was organized and began operations in July 1993 and has operated at a loss since it began doing business, except for 2005.For December 31, 2012, 2011, and 2010, we recorded losses of $84.8 million, $71.9 million, and $57.0 million, respectively.We believe that the historically aggressive growth of our Consolidated Portfolio through acquisitions and developments and related financing activities, as well as our inability (along with most of the assisted living industry) to significantly increase occupancy and rates at our communities, were among the causes of these losses.To date, at many of our communities, we have generally been able to stabilize occupancy and rate structures to levels that have resulted in positive cash flows from operating 13 Table of Contents activities but not overall Company earnings.Our ongoing results of operations may not become profitable in line with our current expectations or may not become profitable at all. If the Company cannot generate sufficient cash flows to cover required interest, principal, and lease payments, it risks defaults on its debt agreements and leases.As of December 31, 2012, we had total debt, including interest, of $2.1 billion, with minimum annual payments of $148.1 million due in 2013, and have both long-term operating and capital lease and financing obligations requiring minimum annual payments of an additional $299.9 million in 2013.If we are unable to generate sufficient cash flows to make such payments as required and we are unable to renegotiate payments or obtain additional equity or debt financing, a lender could foreclose on the communities secured by the respective indebtedness or, in the case of a lease, could terminate our lease, resulting in loss of income and asset value.In some cases, our indebtedness is secured by a particular community and a pledge of our interests in a subsidiary entity that owns that community.In the event of a default, a lender could avoid judicial procedures required to foreclose on real property by foreclosing on our pledge instead, thus accelerating the foreclosure of that community.Furthermore, because of cross-default and cross-collateralization provisions in certain of our mortgage and lease agreements, if we default on one of our payment obligations, we could adversely affect a significant number of our communities. Because the Company is highly leveraged, we may not be able to respond to changing business and economic conditions or continue with selected acquisitions.A substantial portion of our future cash flows will be designated to debt service and lease payments.In the past, we have occasionally been dependent on third-party financing and disposition of assets to fund these obligations in full and we may be required to do so in the future.In addition, we are periodically required to refinance these obligations as they mature.As of December 31, 2012, our total debt, including interest, was $2.1 billion, and our payment obligations, including interest, under long-term operating and capital leases were $7.8 billion.These circumstances could reduce our flexibility and ability to respond to our business needs, including changing business and financial conditions such as increasing interest rates and opportunities to expand our business through selected acquisitions. We may be unable to increase or stabilize our occupancy rates at levels that would result in positive earnings.In previous years, we have been unable to increase our occupancy to levels that would result in net income on a sustained basis.Our historical losses have resulted, in part, from occupancy levels that were lower than anticipated when we acquired or developed our communities.While occupancy levels increased in 2012 in our Same Community Portfolio (the 293 communities we have operated continuously since January 1, 2011), our historical performance has been mixed.Our occupancy levels may not increase in the future and may never reach levels necessary to achieve net income. We may not find additional funding through public or private financing on acceptable terms.We may not find adequate equity, debt, sale-leaseback or other financing when we need it or on terms acceptable to us.This could affect our ability to finance our operations or refinance our communities to avoid the consequences of default and foreclosure under our existing financing as described elsewhere.In addition, if we raise additional funds by issuing equity securities, our shareholders may experience dilution in their investment. If we fail to comply with financial covenants contained in our debt instruments, our lenders may accelerate the repayment of the related debt.From time to time, we have failed to comply with certain covenants in our financing and lease agreements relating generally to matters such as cash flow, debt, and lease coverage ratios, and certain other performance standards.In the future, we may be unable to comply with these or other covenants.If we fail to comply with any of these requirements and are not able to obtain waivers, our lenders could accelerate the repayment of the related indebtedness so that it becomes due and payable prior to its stated due date, and/or the lessors could terminate lease agreements.We may be unable to repay or refinance this debt if it becomes due. We self-insure many of our liabilities.In recent years, participants in the long-term care industry have experienced an increasing number of lawsuits alleging negligence, malpractice, or other related legal theories.Many of these suits involve large claims and significant legal costs.We currently face such suits because of the nature of our business and expect to continue to do so in the future.For 238 of the 461 communities in our Consolidated Portfolio, we are self-insured and, as such, are responsible for the full loss of any professional liability claims.Claims against us, regardless of their merit or eventual outcome, may also adversely affect the reputation of our communities, undermine our ability to attract residents or expand our business and would require management to devote time to matters unrelated to the operation of our business.We review our liability insurance annually, but we may not be able to obtain third-party liability insurance coverage in the future or, if available, on acceptable terms. 14 Table of Contents We face risks associated with acquisitions.We intend to continue to seek selective acquisition opportunities.However, we may not succeed in identifying any future acquisition opportunities or completing any identified acquisitions.The acquisition of communities presents a number of risks.Existing communities available for acquisition may frequently serve or target different market segments than those we presently serve.It may be necessary in these cases to reposition and renovate acquired communities or turn over the existing resident population to achieve a resident care level and income profile that is consistent with our objectives.In some cases in the past, these obstacles have delayed the achievement of acceptable occupancy levels and increased operating and capital expenditures.As a consequence, we currently plan to target assisted living communities with established operations, which could reduce the number of acquisitions we can complete and increase the expected cost.Even in these acquisitions, however, we may need to make staff and operating management personnel changes to successfully integrate acquired communities into our existing operations.We may not succeed in repositioning acquired communities or in effecting any necessary operational or structural changes and improvements on a timely basis.We also may face unforeseen liabilities attributable to the prior operator of the acquired communities, against whom we may have little or no recourse.We also face risks associated with acquiring ancillary services businesses, especially since we do not have a history of operating such businesses. If the Company is unable to refinance its debt that is scheduled to come due in 2013 on reasonable terms, it may have an adverse effect on the Company and the market price of our common stock.The Company has principal payments on long-term debt of $49.4 million due in 2013, including balloon payments on debt maturing totaling $21.6 million.If the Company is not able to generate sufficient cash flows to make the required payments or refinance this debt on reasonable terms, it may have a material adverse effect on the market value of our common stock and other adverse effects on our business, financial condition, results of operations, and cash flows. We expect competition in our industry to increase, which could cause our occupancy rates and resident fees to decline.The senior living industry is highly competitive, and given the relatively low barriers to entry and continuing healthcare cost containment pressures, we expect that our industry will become increasingly competitive in the future.It is possible that market saturation in some locales could have an adverse effect on our communities and their ability to reach and maintain stabilized occupancy levels.Moreover, the senior housing services industry has been subject to pressures that have resulted in the consolidation of many small, local operations into larger regional and national multi-facility operations.We compete with other companies providing assisted living services as well as numerous other companies providing similar service and care alternatives, such as home healthcare agencies, independent living facilities, retirement communities, and skilled nursing facilities.We expect that competition from new market entrants will increase as senior living residences achieve increased market awareness.Some of these competitors may have substantially greater financial resources than we do.Increased competition may limit our ability to attract or retain residents or maintain our existing rate structures.This could lead to lower occupancy rates or lower rate structures in our communities. If development of new senior living facilities outpaces demand, we may experience decreased occupancy, depressed margins, and diminished operating results.In the future, some senior living markets in which we operate could become overbuilt.The barriers to entry in the senior living industry are low.Consequently, the development of new senior living facilities could outpace demand.Overbuilding in the markets in which we operate could thus cause the Company to experience decreased occupancy and depressed margins and could otherwise adversely affect our results of operations. Market forces could undermine our efforts to attract seniors with sufficient resources.We rely on the ability of our residents to pay our fees from their own or family financial resources.We believe that only seniors with income or assets meeting or exceeding the comparable median in the region where our senior living communities are located can afford our fees.The economic recession, depressed housing market, inflation, or other circumstances may undermine the ability of seniors to pay for our services.If we encounter difficulty in attracting seniors with adequate resources to pay for our services, our occupancy rates may decline or we may be forced to lower our rental and service rates. Our labor costs may increase and may not be matched by corresponding increases in rates we charge to our residents.We compete with other providers of assisted living services and long-term care in attracting and retaining qualified and skilled personnel.We depend on our ability to attract and retain management personnel responsible for the day-to-day operations of each of our communities.If we are unable to attract or retain qualified community management personnel, our results of operations may suffer.In addition, possible shortages of nurses or trained personnel may require us to enhance our wage and benefits packages to compete in the hiring and retention of 15 Table of Contents personnel.We also depend on the available labor pool of semi-skilled and unskilled employees in each of the markets in which we operate.From time to time we are the subject of union organizing activity that, if successful, could impact our labor costs.As a result of these and other factors, our labor costs may increase and may not be matched by corresponding increases in rates we charge to our residents. The geographic concentration of our communities could leave us vulnerable to an economic downturn, regulatory changes or acts of nature in those areas, resulting in a decrease in our revenues or an increase in our costs, or otherwise negatively impacting our results of operations.We have a high concentration of communities in various geographic areas, including the states of Florida, Texas, California, Washington, Oregon and Arizona.As a result of this concentration, the conditions of local economies and real estate markets, changes in governmental rules and regulations, particularly with respect to assisted living communities, acts of nature and other factors that may result in a decrease in demand for senior living services in these states could have an adverse effect on our revenues, costs and results of operations.In addition, given the location of our communities, we are particularly susceptible to revenue loss, cost increase or damage caused by other severe weather conditions or natural disasters such as hurricanes, earthquakes or tornados.Any significant loss due to a natural disaster may not be covered by insurance and may lead to an increase in the cost of insurance. Some of our communities generate infectious medical waste due to the illness or physical condition of the residents.The management of infectious medical waste, including handling, storage, transportation, treatment, and disposal, is subject to regulation under various laws, including federal and state environmental laws, as described above under Business—Environmental Matters.These environmental laws set forth the management requirements, as well as permit, record-keeping, notice, and reporting obligations.Each of our communities has an agreement with a waste management company for the proper disposal of all infectious medical waste.The use of such waste management companies does not immunize us from alleged violations of such medical waste laws for operations for which we are responsible even if carried out by such waste management companies, nor does it immunize us from third-party claims for the cost to clean up disposal sites at which such wastes have been disposed.Any finding that we are not in compliance with these environmental laws could adversely affect our business and financial condition.While we are not aware of non-compliance with environmental laws related to infectious medical waste at our communities, these environmental laws are amended from time to time and we cannot predict when and to what extent liability may arise.In addition, because these environmental laws vary from state to state, expansion of our operations to states where we do not currently operate may subject us to additional restrictions on the manner in which we operate our communities. The Chairman of our board of directors, Daniel R. Baty, has personal interests that may conflict with ours.Mr.Baty has engaged in a number of transactions with us, each of which has been approved by a committee of our independent directors.For example, Mr.Baty is the principal owner of Columbia Pacific, a private company engaged in the development and operation of senior living communities and hospitals in India and other parts of Asia.Columbia Pacific and certain of its affiliated partnerships also own assisted living communities, memory care facilities, and independent living facilities in the United States, some of which we manage under various management agreements.These financial interests and management and financing responsibilities of Mr.Baty with respect to Columbia Pacific and certain of their affiliated partnerships could present conflicts of interest with us, including potential competition for residents in markets where both companies operate and competing demands for the time and efforts of Mr.Baty. Mr. Baty’s potentially competitive activities are limited by a shared opportunities agreement between him and the Company.Under the terms of this agreement, Mr. Baty and Columbia Pacific must immediately present to the Company all investment opportunities in senior living communities and ancillary businesses in the United States, Canada, and China.For transactions in the United States and Canada, we then have the option to participate in the investment opportunity through an ownership interest and/or management contract as set forth in the agreement.For transactions in China, we have the option to invest in the opportunity up to 50% of the equity value and compete for management or consulting services. Mr. Baty financially supports some of our recent transactions and the operations of certain communities that we manage with limited guarantees and through his direct and indirect ownership of such communities; we would be unable to benefit from these transactions and managed communities without this support.As of December 31, 2012, we manage six communities owned by Mr. Baty or Columbia Pacific.Mr. Baty was also the guarantor of a portion of our obligations under a 24-community lease with an entity in which Mr. Baty has an ownership interest.We acquired these properties in February 2007 in a transaction in which the entity affiliated with Mr. Baty provided 16 Table of Contents the Company with financing in the amount of $18.0 million for two years, which financing was paid off in July 2007.In 2004, Mr. Baty personally guaranteed $3.0 million of our obligations under a long-term lease with Healthcare Property Investors, Inc., an independent REIT, which terminated with the purchase of these communities in August 2007.Also in 2004, Mr. Baty guaranteed our obligations under a long-term lease relating to 20 communities.As part of this arrangement, which, as of December 31, 2012, continues to be in effect for nine of the communities (the “Cash Flow Sharing Communities”), he shares in 50.0% of the positive cash flow (as defined) and is responsible for 50.0% of the cash deficiency for these communities.In 2008, we entered into a 50-50 joint venture with Mr. Baty to purchase the real estate of eight of the Cash Flow Sharing Communities, into which Mr. Baty contributed approximately $1.2 million in 2010 related to debt refinancings and $1.1 million in 2009.In 2009, we borrowed $3.2 million from Columbia Pacific to finance the purchases of two communities that we previously managed for Columbia Pacific.We subsequently paid off these loans in January 2011.We believe that we would have been unable to take advantage of these transactions and management opportunities without Mr. Baty’s individual and financial support.The ongoing administration of these transactions, however, could adversely affect these continuing relationships because our interests and those of Mr. Baty may not be congruent at all times.In addition, we cannot guarantee that his support will be available in the future. We may be unable to attract and retain key management personnel.We depend upon, and will continue to depend upon, the services of Mr. Baty, our Chairman, and Granger Cobb, our President and Chief Executive Officer.Mr. Baty has financial interests and management responsibilities with respect to Columbia Pacific and its related partnerships that require a considerable amount of Mr. Baty’s time.As a result, he does not devote his full time and efforts to Emeritus.The loss of Mr. Baty’s services, or those of Mr. Cobb, could adversely affect our business and our results of operations.We also may be unable to attract and retain other qualified executive personnel critical to the success of our business. Our costs of compliance with government regulations may significantly increase in the future.Federal, state, and local authorities heavily regulate the healthcare industry, as described above under Business—Government Regulation.Regulations change frequently, and sometimes require us to make expensive changes in our operations.We cannot predict to what extent legislative or regulatory initiatives will be enacted or adopted or what effect any initiative would have on our business and operating results.Changes in applicable laws and new interpretations of existing laws can significantly affect our operations, as well as our revenues, particularly those from governmental sources, and our expenses.These laws and regulatory requirements could affect our ability to expand into new markets and to expand our services and communities in existing markets.In addition, if any of our presently licensed communities operates outside of its licensing authority, it may be subject to financial or other penalties, including closure of the community and/or liability to residents if injury occurs.Our residential communities are subject to varying degrees of regulation and licensing by local and state health and social service agencies and other regulatory authorities.In addition, our skilled nursing facilities and certain of our senior living communities are subject to extensive federal regulation.Federal, state, and local governments occasionally conduct unannounced investigations, audits, and reviews to determine whether violations of applicable rules and regulations exist.Devoting management and staff time and legal resources to such investigations, as well as any material violation by the Company that is discovered in any such investigation, audit, or review, could strain our resources and affect our results of operations.In addition, regulatory oversight of construction efforts associated with refurbishment could cause us to lose residents and disrupt community operations. We may be unable to satisfy all regulations and requirements or to acquire and maintain any required licenses on a cost-effective basis.We have occasionally received notices of regulatory violations, which we have resolved by paying fines or taking other measures such as limiting our business activities at a particular community until the violation is resolved.Failure to comply with applicable requirements could lead to enforcement action that could materially and adversely affect business and revenues.Loss, suspension, or modification of a license may also cause a default under certain of our leases and financing agreements and/or trigger cross-defaults. The federal and state laws governing assisted living are various and complex.While we endeavor to comply with all laws that regulate the licensure and operation of our communities, it is difficult to predict how our business could be affected if it were subject to an action alleging such violations. The Company is also subject to federal and state regulations regarding government-funded public assistance that prohibit certain business practices and relationships.Because we accept residents who receive financial assistance from governmental sources for their senior living services, we are subject to federal and state regulations that prohibit certain business practices and relationships.Failure to comply with these regulations could prevent 17 Table of Contents reimbursement for our healthcare services under Medicare or Medicaid or similar state reimbursement programs.Our failure to comply with such regulations also could result in substantial financial penalties and/or the suspension or inability to renew our operating licenses.Acceptance of federal or state funds could subject the Company to potential false claims actions or whistleblower claims. Our entrance into the home healthcare and rehabilitation services business subjects the Company to additional federal and state laws and regulations and, if the Company fails to comply with these laws and regulations, could subject the Company to substantial financial and other penalties.Substantially all of our skilled nursing and ancillary services, including those provided by NOC, are reimbursed under Medicare programs.These services are subject to enhanced federal and state laws and regulations, including those regarding acquisition and maintenance of provider and supplier numbers, services provided, quality of care, provision of medically necessary items and services, and billing and claims submission.Failure to comply with these laws and regulations could subject the Company to substantial financial and other penalties, which could materially and adversely affect our business and revenues. We face possible environmental liabilities at each of our communities.Under various federal, state, and local environmental laws, ordinances, and regulations, as described above under Business—Environmental Matters, a current or previous owner or operator of real property may be held liable for the costs of removal or remediation of certain hazardous or toxic substances, including asbestos materials that could be located on, in, or under our community.These laws and regulations often impose liability whether or not the owner or operator knew of, or was responsible for, the presence of the hazardous or toxic substances.We could face substantial costs of any required remediation or removal of these substances, and our liability typically is not limited under applicable laws and regulations.Our liability could exceed our communities’ value or the value of our assets.We may be unable to sell or rent our communities, or borrow using our communities as collateral, if any of these substances are present or if we fail to remediate them properly.Under these laws and regulations, if we arrange for the disposal of hazardous or toxic substances such as asbestos materials at a disposal site, we also may be liable for the costs of the removal or destruction of the hazardous or toxic substances at the disposal site.In addition to liability for these costs, we could be liable for governmental fines and injuries to persons or properties. Significant reforms to the United States healthcare system could have an adverse effect on our financial position, results of operations and liquidity.The healthcare reforms contained in the ACA will impact us in some manner, including increasing our costs to provide healthcare benefits to our employees.The specific provisions of the ACA will be phased in over time through 2018.Based on our current assessment, although there are additional expenses that will be incurred in 2013, we do not expect that the ACA will result in a material increase in our operating expenses in 2013.However, we could see significant cost increases beginning in 2014 when certain provisions of the legislation are required to be implemented. The ACA creates a series of robust transparency and reporting requirements for skilled nursing facilities, including requirements to disclose information on organizational structures, financial, clinical and other related data as well as information on officers, directors, trustees or managing employees. Skilled nursing facilities are required to certify to the Secretary of the U.S. Department of Health and Human Services and the U.S. Department of Health and Human Services Office of Inspector General that the information submitted is accurate and current. In addition, a primary goal of healthcare reform is to reduce costs, which includes reductions in the reimbursement paid to us and other healthcare providers. Although 86.1% of our 2012 revenues came from private pay sources, these healthcare reforms or other similar healthcare reforms could have an adverse effect on our financial position, results of operations and liquidity. Changes in the reimbursement rates or methods or timing of payment from third party payors, including the Medicare and Medicaid programs, or the implementation of other measures to reduce reimbursement for our services and products could result in a reduction in our revenues and operating margins or otherwise adversely affect our business, financial position, results of operations, and liquidity.We depend on reimbursement from third-party payors, including the Medicare and Medicaid programs, for a portion of our revenues. For the year ended December 31, 2012, we derived approximately 13.9% of our total revenues from the Medicare and Medicaid programs.Nearly all of NOC’s services are reimbursed by Medicare.The Medicare and Medicaid programs are highly regulated and subject to frequent and substantial changes. There are continuing efforts to reform governmental healthcare programs, both as part of the ACA enacted in 2010 and otherwise, that could result in major changes in the healthcare delivery and reimbursement system on a national 18 Table of Contents and state level.Reforms or other changes to the payment systems may be proposed or could be adopted by Congress or Centers for Medicare and Medicaid Services (“CMS”). This could result in attempts to reduce or eliminate payments for federal and state healthcare programs, including Medicare and Medicaid. Moreover, weak economic conditions are also adversely affecting the budgets of individual states and of the federal government. The Budget Control Act of 2011, enacted on August2, 2011, increased the United States debt ceiling in connection with deficit reductions over the next ten years. The Budget Control Act of 2011 also established a 12-member joint committee of Congress known as the Joint Select Committee on Deficit Reduction. The goal of the Joint Select Committee on Deficit Reduction was to propose legislation to reduce the United States federal deficit by $1.5 trillion for fiscal years 2012-2021.Since such legislation was not enacted by December23, 2011, approximately $1.2 trillion in domestic and defense spending reductions was scheduled to automatically begin on January1, 2013, split evenly between domestic and defense spending.The American Taxpayer Relief Act, effective January 1, 2013, delayed until March 1, 2013 the mandatory sequestration cuts mandated by the Budget Control Act of 2011. Payments to Medicare providers would be subject to these automatic spending reductions, subject to a 2% cap. At this time, it is unclear how this automatic reduction may be applied to various Medicare healthcare programs. Although we cannot predict what other reform proposals will be adopted or finally implemented, healthcare reform and regulations, such as those described above, could have an adverse effect on our business, financial position, results of operations and liquidity through, among other things, decreasing funds available for our services or increased operating costs. In addition to the risks described above, investing in Emeritus common stock involves the following risks: We may experience volatility in the market price of Emeritus common stock due to the lower trading volume and lower public ownership of Emeritus common stock.The market price of our common stock has fluctuated significantly in the past and is likely to continue to be highly volatile.In particular, the volatility of our share price is influenced by lower trading volume and lower public ownership relative to some of our publicly-held competitors, as well as periodic overall fluctuations in the stock market.For example, our closing stock price ranged from $14.44 per share to $24.72 per share during 2012.Because approximately 31.8% of our outstanding shares were owned by affiliates as of December 31, 2012, our stock is relatively less liquid and, therefore, more susceptible to large price fluctuations than many other companies’ shares. Many factors could cause the market price of our common stock to significantly rise and fall, including: · fluctuations in our results of operations; · changes in our business, operations, or prospects; · changes in the regulatory environment; · sales of Emeritus common stock by affiliates; · the hiring or departure of key personnel; · announcements or activities by our competitors; · proposed acquisitions by us or our competitors; · financial results that fail to meet public market analysts’ expectations and changes in stock market analysts’ recommendations regarding us, other healthcare companies, or the healthcare industry in general; · adverse judgments or settlements obligating us to pay damages; · acts of war, terrorism, or national calamities; · industry, domestic and international market and economic conditions; and · decisions by investors to de-emphasize investment categories, groups, or strategies that include our Company or industry. In addition, the stock market periodically experiences significant price and volume fluctuations.These fluctuations are often unrelated to the operating performance of particular companies.These broad market fluctuations may adversely affect the market price of Emeritus common stock.When the market price of a company’s stock drops significantly, shareholders may institute securities class action litigation against that company.Any litigation against us could cause us to incur substantial costs, divert our time and attention and other resources, or otherwise harm our business. Insiders have substantial control over the Company and are able to influence corporate matters.We entered into a shareholders’ agreement in connection with the acquisition of Summerville Senior Living, Inc. (“Summerville”), 19 Table of Contents dated March29, 2007, as amended April30, 2010, between us, AP Summerville, LLC, AP Summerville II, LLC, Apollo Real Estate Investment FundIII, L.P., and Apollo Real Estate Investment FundIV, L.P. (collectively, the “Apollo shareholders”), Saratoga Partners IV, L.P., Saratoga Coinvestment IV, LLC, and Saratoga Management Company LLC (collectively, the “Saratoga shareholders”), and Mr.Baty and certain of his affiliates (collectively, the “Baty shareholders”).Under the terms of this shareholders’ agreement, a representative of each of the Baty shareholders, the Saratoga shareholders and the Apollo shareholders was elected or appointed to our board of directors.In 2010, the representative of the Saratoga shareholders resigned from our board of directors and was not replaced and in 2012; the Saratoga shareholders sold their remaining Emeritus stock and are no longer entitled to elect a director.Our directors and executive officers and their affiliates, including the Baty shareholders and the Apollo shareholders and affiliates, owned, in the aggregate, approximately 31.8% of our outstanding common stock as of December 31, 2012. As a result, these shareholders are able to exercise significant influence over all matters requiring shareholder approval, including the election of directors and approval of significant corporate transactions, such as a merger or other sale of our Company or its assets.This concentration of ownership could limit a shareholder’s ability to influence corporate matters and may have the effect of delaying or preventing a third party from acquiring control over us. Future sales of shares by existing shareholders could cause our stock price to decline.As of December 31, 2012, the Company has outstanding approximately 45,814,988 shares of common stock, of which our executive officers and directors, affiliates controlled by them, and other affiliates of ours beneficially own 14,571,213 shares. Shares owned by affiliates currently include 6,510,000 shares held by the Apollo shareholders. In connection with the September 2007 acquisition of Summerville, we entered into a registration rights agreement dated March 29, 2007 with the Apollo shareholders, the Saratoga shareholders, the Baty shareholders and Mr. Cobb. Under the registration statement, we agreed to register shares of common stock beneficially owned by these persons under certain circumstances. As of March 1, 2013, the Apollo shareholders may sell up to $58.75 million of its shares under an existing shelf registration statement that we filed in 2010 and which expires on June 18, 2013. In addition, each of the Apollo shareholdersand the Baty shareholders have the right to request that we file additional registration statements. We have also granted the shareholders who are parties to the registration rights agreement certain customary incidental, or “piggyback,” registration rights to participate in registrations initiated by us for our own account or other security holders. As of December 31, 2012, options for a total of 4.4 million shares of common stock were outstanding under our equity incentive plans, of which a total of 2.8 million shares were then exercisable.Of the shares exercisable, 920,000 shares were exercisable at a price in excess of our stock trading price as of December 31, 2012.All of the shares issuable on exercise of such vested options are eligible for sale in the public market.If our executive officers, directors, or significant shareholders sell, or indicate an intention to sell, substantial amounts of Emeritus common stock in the public market, the trading price of our stock could decline. In addition, we may issue equity securities in the future, including securities that are convertible into or exchangeable for, or that represent the right to receive, common stock.Sales of a substantial number of shares of our common stock or other equity securities, including sales of shares in connection with any future acquisitions, could be substantially dilutive to our shareholders.These sales may have a harmful effect on prevailing market prices for our common stock and our ability to raise additional capital in the financial markets at a time and price favorable to us.Moreover, to the extent that we issue restricted stock units, stock appreciation rights, options, or warrants to purchase our common stock in the future and those stock appreciation rights, options, or warrants are exercised or as the restricted stock units vest, our shareholders may experience further dilution.In December 2011 and 2012, we issued a total of 435,000 and 366,172 shares, respectively, of restricted stock to certain of our executive officers, respectively, which will vest over four years if specified Company annual performance criteria are met. Holders of our shares of common stock have no preemptive rights that entitle holders to purchase a pro rata share of any offering of shares of any class or series and, therefore, such sales or offerings could result in increased dilution to our shareholders.Our certificate of incorporation provides that we have authority to issue 100,000,000shares of common stock and 20,000,000shares of preferred stock.As of December 31, 2012, 45,814,988 shares of common stock and no shares of preferred or other capital stock were issued and outstanding. 20 Table of Contents If securities or industry analysts do not publish research or publish inaccurate or unfavorable research about our business, our stock price and trading volume could decline.The trading market for our common stock may depend in part on any research reports that securities or industry analysts publish about the Company or our business.We currently have limited research coverage by securities and industry analysts.Lack of research coverage could negatively impact the market for our stock.In the event additional securities or industry analysts do initiate coverage of our Company and one or more of these analysts downgrade our common stock or publish inaccurate or unfavorable research about our business, our common stock price would likely decline. We do not anticipate paying any cash dividends in the foreseeable future.We have never declared or paid any dividends on our common stock.We currently expect to retain any future earnings to finance the operation and expansion of our business.Future dividend payments will depend on our results of operations, financial condition, capital expenditure plans and other obligations and circumstances, and will be at the sole discretion of our board of directors.Some of our existing leases and lending arrangements contain provisions that restrict our ability to pay dividends, and we anticipate that the terms of future leases and debt financing arrangements may contain similar restrictions.Therefore, we do not anticipate paying any cash dividends on our common stock in the foreseeable future. Our issuance of preferred stock could adversely affect holders of our common stock.Our board of directors is authorized to issue preferred stock without any action on the part of our holders of common stock.Our board of directors also has the power, without shareholder approval, to set the terms of any such series of preferred stock that may be issued, including voting rights, dividend rights, preferences over our common stock with respect to dividends, or if we liquidate, dissolve, or wind up our business, and other terms.If we issue preferred stock in the future that has preference over our common stock with respect to the payment of dividends or upon our liquidation, dissolution or winding up, or if we issue preferred stock with voting rights that dilute the voting power of our common stock, the rights of holders of our common stock, or the price of our common stock, could be adversely affected. Antitakeover provisions of Washington law, our restated articles of incorporation and our restated bylaws may prevent or delay an acquisition of us that shareholders may consider favorable or may prevent or delay attempts to replace or remove our board of directors.Our restated articles of incorporation and restated bylaws contain provisions, such as the right of our directors to issue preferred stock from time to time with voting, economic, and other rights superior to those of our common stock without the consent of our shareholders, and prohibitions on cumulative voting in the election of directors, all of which could make it more difficult for a third party to acquire us without the consent of our board of directors.In addition, our restated articles of incorporation provide for our board of directors to be divided into three classes serving staggered terms of three years each, permit removal of directors only for cause by the holders of not less than two-thirds of the shares entitled to elect the director whose removal is sought, and require two-thirds shareholder approval of certain matters, including business combination transactions not approved by our incumbent board of directors and the amendment of our restated bylaws.Furthermore, our restated bylaws require advance notice of shareholder proposals and nominations and impose restrictions on the persons who may call special shareholder meetings.In addition, Chapter23B.19 of the Washington Business Corporation Act prohibits certain business combinations between us and certain significant shareholders unless certain conditions are met.These provisions may have the effect of delaying or preventing a change of control of our Company even if this change of control would benefit our shareholders. ITEM 1B.UNRESOLVED SEC STAFF COMMENTS None. 21 Table of Contents ITEM 2.PROPERTIES Communities We operate 483 senior living communities in 45 states, most of which consist of one-story to three-story buildings and include common dining and social areas.Frequently, a community provides multiple types of service.Of the 483 communities we operate, 298 offer memory care services, 85 offer some independent living services, and 27 offer skilled nursing services.All but one of the communities that we own are encumbered with mortgage debt.The table below summarizes information regarding our Operated Portfolio as of December 31, 2012. Number of Communities States Communities Units Beds Own Lease Manage Alabama 1 62 67 1 – – Arizona 20 14 5 1 Arkansas 5 4 1 – California 58 14 43 1 Colorado 8 3 5 – Connecticut 6 – 6 – Delaware 2 1 1 – Florida 43 25 17 1 Georgia 19 4 15 – Idaho 5 5 – – Illinois 8 4 4 – Indiana 7 2 3 2 Iowa 2 1 1 – Kansas 4 3 1 – Kentucky 4 1 3 – Louisiana 6 5 1 – Maryland 7 2 5 – Massachusetts 11 4 7 – Michigan 2 1 1 – Minnesota 2 1 1 – Mississippi 8 5 3 – Missouri 1 – 1 – Montana 4 1 2 1 Nebraska 5 – 5 – Nevada 5 2 2 1 New Hampshire 1 90 1 – – New Jersey 10 5 5 – New Mexico 4 – 4 – New York 19 11 5 3 North Carolina 8 6 2 – North Dakota 1 85 85 – 1 – Ohio 17 3 11 3 Oklahoma 7 – 7 – Oregon 34 1 27 6 Pennsylvania 6 5 1 – South Carolina 15 3 12 – Tennessee 11 1 10 – Texas 53 35 16 2 Utah 4 – 4 – Vermont 1 1 – – Virginia 12 5 7 – Washington 28 10 17 1 West Virginia 3 1 2 – Wisconsin 4 1 3 – Wyoming 2 – 2 – 22 22 Table of Contents Executive Offices Our executive offices are located in Seattle, Washington, where we lease approximately 77,000 square feet of space.Our lease agreement expires in September 2025. ITEM 3.LEGAL PROCEEDINGS The Company has been and is currently involved in litigation and claims incidental to the conduct of its business that are comparable to other companies in the senior living industry, including professional and general liability claims and regulatory and other governmental audits and investigations arising in the normal course of business.Certain claims and lawsuits allege large damage amounts and may require significant costs to defend and resolve.As a result, we maintain a combination of self-insurance reserves and commercial insurance policies in amounts and with coverage and deductibles that we believe are adequate, based on the nature and risks of our business, historical experience and industry standards.There is no assurance that our actual costs related to any particular lawsuit or claim will not exceed such reserves or insurance policies’ limits. ITEM 4.MINE SAFETY DISCLOSURES Not applicable 23 Table of Contents PART II ITEM 5.MARKET FOR THE REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information Our common stock is traded on the New York Stock Exchange (the “NYSE”) under the symbol ESC.The following table sets forth for the periods indicated the high and low closing prices for Emeritus common stock as reported on the NYSE. High Low High Low First Quarter $ Second Quarter Third Quarter Fourth Quarter As of February 22, 2013, we had 74 holders of record of Emeritus common stock, although there is a much larger number of beneficial owners. We have never declared or paid any dividends on our common stock, and we currently expect to retain any future earnings to finance the operation and expansion of our business.Future dividend payments will depend on our financial condition, results of operations, capital expenditure plans, and other obligations and will be at the sole discretion of our board of directors.Certain of our existing leases and lending arrangements contain provisions that restrict our ability to pay dividends, and we anticipate that the terms of future leases and debt financing arrangements may contain similar restrictions.Therefore, we do not anticipate paying any cash dividends on Emeritus common stock in the foreseeable future. Stock Performance Graph The following graph compares the cumulative five-year total return provided to shareholders on shares of Emeritus common stock relative to the cumulative total returns of the S&P 500 Index, S&P Smallcap 600 Index, NYSE Composite Index, and a customized peer group selected by us for the period beginning on December 31, 2007 and ending on December 31, 2012.In making this comparison, an investment of $100 with reinvestment of all dividends is assumed to have been made in our common stock in each index and in the peer group.Stock price performance shown below for our common stock is historical and not necessarily indicative of future price performance. 24 Table of Contents December 31, Emeritus Corporation S&P Smallcap 600 Index S&P 500 Index NYSE Composite Index Peer Group Our peer group consists of Brookdale Senior Living, Inc., Capital Senior Living Corporation, Five Star Quality Care, Inc., Sunrise Senior Living, Inc. and Assisted Living Concepts, Inc.We added Assisted Living Concepts, Inc. to our peer group in 2008. Securities Authorized for Issuance under Equity Compensation Plans The information called for by this Item is contained in the Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters section of this Form10-K. 25 Table of Contents ITEM 6.SELECTED CONSOLIDATED FINANCIAL DATA The selected data presented below under the captions “Consolidated Statements of Operations Data” and “Consolidated Balance Sheet Data” for or as of each of the years in the five-year period ended December 31, 2012, are derived from the consolidated financial statements of Emeritus Corporation.The consolidated balance sheets as of December 31, 2012 and 2011 and consolidated statements of operations for each of the years in the three-year period ended December 31, 2012, are included in the Exhibits, Financial Statements and Schedules section of this Form10-K. Year Ended December 31, 2011 (1) 2010 (1) 2009 (1) 2008 (1) (In thousands, except per share data) Consolidated Statements of Operations Data: Total operating revenues $ Total operating expenses Operating income (loss) from continuing operations ) Net other expense ) Loss from continuing operations before income taxes ) Benefit of (provision for) income taxes ) ) ) Loss from continuing operations ) Loss from discontinued operations ) Net loss ) Net loss attributable to the noncontrolling interest Net loss attributable to Emeritus Corporation common shareholders $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per common share attributable to Emeritus Corporation common shareholders: Continuing operations $ ) $ ) $ ) $ ) $ ) Discontinued operations ) $ ) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted (1) Total operating revenues and total operating expenses were revised to include the reimbursement of costs incurred on behalf of managed communities. See Note 1 of Notes to Consolidated Financial Statements. December 31, Consolidated Operating Data: Communities Emeritus Corporation owns or leases Number of units December 31, (In thousands) Consolidated Balance Sheet Data: Cash and cash equivalents $ Working capital deficit ) Total assets Long-term debt, less current portion Capital lease and financing obligations, less current portion Total Emeritus Corporation shareholders’ equity 26 Table of Contents ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Emeritus is the nation’s largest provider of assisted living and Alzheimer’s/memory care services.As of December 31, 2012, we operated 483 senior living communities in 45 states. Fiscal 2012 in Review Emeritus’ results for fiscal 2012 reflect the resiliency of our business model, the needs-driven nature of our primarily assisted living business and the talent and dedication of our employees. Our business has performed well this year despite the slow growth in the economy.We continued to execute our business strategy, which includes acquisitions, as discussed in detail in Business—Business Strategy, in this Form10-K.Our business fundamentals remain consistent, as evidenced by growth in 2012 revenue, revenue per unit, and average occupancy rate in our Same Community Portfolio (as defined below under Same Community Portfolio). We completed two significant transactions in the fourth quarter of 2012.We added 138 communities to our Consolidated Portfolio that we had previously managed for the Sunwest JV, and an additional four Sunwest JV communities are expected to be added to our Consolidated Portfolio in early 2013 (when their sale by the Sunwest JV to HCP is expected to close).This transaction took place approximately three years sooner than we had previously forecasted, due in part to the operational improvements we achieved since we began operating the communities in August 2010.Following the initial closing of the HCP Transaction, we acquired Nurse On Call, Inc. (“NOC”), the largest provider of Medicare-licensed home healthcare services in Florida.The NOC acquisition provides us with our own platform for expanding home health services in our senior living communities In 2012, total operating revenues increased to $1.57 billion from $1.47 billion in 2011 and $1.1 billion in 2010.Operating income from continuing operations was $97.7 million in 2012 compared to $61.7 million in 2011 and $59.6 million in 2010.We recorded a net loss attributable to our common shareholders of $84.8 million in 2012 compared to net losses of $71.9 million in 2011 and $57.0 million in 2010.Positive cash flows generated by operating activities amounted to $116.6 million in 2012 compared to $74.1 million in 2011 and $83.7 million in 2010. Looking Ahead to 2013 The United States economy remains sluggish and we cannot predict future economic conditions or their impact on our financial condition and results of operations.However, we continue to believe that the needs-driven nature of our business, potential pent-up demand for and limited supply of new senior housing construction in our sector will support improved operating performance, especially if combined with economic recovery. For 2013, we expect significant revenue growth driven by our 2012 acquisitions, which will reflect a full year of revenue in 2013, and by continued improvements in our Same Community Portfolio. As part of our long-term strategy, we intend to continue to selectively pursue acquisitions in certain target markets that will allow us to increase our capacity and improve our operating efficiencies. 27 Table of Contents Our Portfolios As of December 31, 2012, our Consolidated Portfolio had a capacity of approximately 47,700 beds in 45 states, and our Operated Portfolio had a capacity of approximately 50,100 beds in 45 states.The following table shows a three-year comparison of our Consolidated and Operated Portfolios. December 31, 2012 December 31, 2011 December 31, 2010 Community Count Unit Count (b) Community Count Unit Count (b) Community Count Unit Count (b) Owned Leased Consolidated Portfolio Managed 13 9 10 Managed - Joint Ventures 9 Operated Portfolio (a) We account for 79 of the 269 leased communities as operating leases, and 190 as capital or financing leases.We do not include the assets and liabilities of the 79 operating lease communities on our condensed consolidated balance sheets. (b) Skilled nursing units are represented in terms of beds. Our Portfolios as of December 31, 2012 consisted of the following types of service: Units by Type of Service AL (a) MC (b) IL (c) SN (d) Other (e) Total Owned Leased Consolidated Portfolio Managed – Managed - Joint Ventures – 12 Operated Portfolio (a) Assisted living (b) Memory care (c) Independent living (d) Skilled nursing beds (e) Units taken out of service The units taken out of service represent rooms that are under renovation or have been converted for alternative uses, such as additional office space, and are not available for immediate resident occupancy.We have excluded units taken out of service from our calculation of occupancy percentage.We may put these units back into service as resident demand dictates. Significant Transactions During 2012, 2011, and 2010, we entered into a number of transactions that affected our financing arrangements, our capital structure, and the number of communities we own, lease, and manage.These transactions are summarized below.Our most significant senior living transaction in recent years affecting the number of communities that we operate was our participation in the Sunwest JV.During the last half of 2010, the Sunwest JV acquired 144 communities previously operated by Sunwest, which we managed for a fee equal to 5.0% of gross 28 Table of Contents collected revenues.In the fourth quarter of 2012, the Sunwest JV entered into a purchase and sale agreement with HCP and Emeritus whereby the Sunwest JV agreed to sell 142 of its communities to HCP and HCP agreed to lease 133 of the communities to Emeritus (the “HCP Leased Communities”) and sell nine communities to Emeritus (the “Emeritus Nine Communities”). As of December 31, 2012, the Sunwest JV had closed on the sale of 138 of the communities, including the Emeritus Nine Communities, and expects to close on the remaining four in 2013, as noted above. In June 2011, we acquired Blackstone’s ownership interest in 24 communities that we managed on behalf of the Blackstone JV, a previously unconsolidated joint venture in which Emeritus owned 19.0% and Blackstone owned 81.0% of the ownership interests. For details on significant transactions that affected the comparability of the financial statements included in this Form 10-K, including the purchase of NOC, see Note 4, Acquisitions and Other Significant Transactions. 29 Table of Contents Transactions affecting our Operated Portfolio for the three years ended December 31, 2012 are summarized in the following table: Transaction Period Unit Count Transaction Type D in Owned Count Purchase Price (a) (000) (b) Amount Financed (000) (b) D in Leased Count D in Managed Count Count as of December 31, 2009 36 2010 Activity Cottonbloom Assisted Living Jan 2010 45 Disposition – N/A N/A – Emeritus at Westwind Gardens Jan 2010 46 Managed – N/A N/A 1 National Health Investors, Inc. Jan 2010 Capital lease – N/A N/A 8 – Emeritus at Eastover Feb 2010 88 Financing lease – N/A N/A 1 – Emeritus at Laurelwood Jun 2010 Disposition – N/A N/A – HCP, Inc. Jun 2010 Operating leases – N/A N/A 4 – Peachtree Village Retirement Jun 2010 61 Disposition – N/A N/A – Rainbow Assisted Living Jun 2010 Disposition – N/A N/A – Columbia Pacific Aug 2010 Managed – N/A N/A – 2 Sunwest Management Aug 2010 63 Managed (e) – N/A N/A – 2 Sunwest JV Aug 2010 Joint venture – N/A N/A – Emeritus at Marlton Crossing Sep 2010 Financing lease – N/A N/A 1 – Sunwest JV Sep 2010 Joint venture – N/A N/A – 8 Emeritus at Heritage House Oct 2010 Financing lease – N/A N/A 1 – Emeritus at Westwind Gardens Oct 2010 46 Disposition – N/A N/A – Columbia Pacific Oct 2010 Disposition – N/A N/A – Emeritus at Altamonte Springs Nov 2010 Disposition N/A N/A – – HCP, Inc. Nov 2010 Capital leases – N/A N/A 27 – Emeritus at Mandarin Nov 2010 Acquisition 1 – Emeritus at Clearwater Dec 2010 Acquisition 1 – Emeritus at Chenal Heights Dec 2010 80 Acquisition 1 – – Sunwest JV Dec 2010 Joint venture – N/A N/A – 1 Count as of December 31, 2010 2011 Activity Plaza on the River Jan 2011 64 Joint venture (c) – N/A N/A – – Emeritus at Baywood Jan 2011 Acquisition 1 – – Emeritus at Steel Lake Mar 2011 87 Managed – N/A N/A 1 Emeritus at Mandeville Mar 2011 84 Acquisition 1 – – Palmer Ranch Healthcare Apr 2011 Joint venture (c) – N/A N/A – 1 Emeritus at Spruce Wood May 2011 90 Acquisition 1 – – Emeritus at New Port Richey May 2011 70 Disposition N/A N/A – – Emeritus at Venice May 2011 78 Disposition N/A N/A – – Blackstone JV Jun 2011 Acquisition (d) 24 – 30 Table of Contents Transaction Period Unit Count Transaction Type D in Owned Count Purchase Price (a) (000) (b) Amount Financed (000) (b) D in Leased Count D in Managed Count Emeritus at Fillmore Pond Jul 2011 Acquisition 1 – – Emeritus at Vista Oaks and Emeritus at Summer Ridge Jul 2011 Acquisition 2 – – Emeritus at Lakeland Hills Aug 2011 Disposition N/A N/A – – Emeritus at Long Cove Pointe Sep 2011 81 Joint venture – N/A N/A – 1 Emeritus at Bayside Terrace Oct 2011 Disposition Colonial Gardens Oct 2011 47 Disposition Emeritus at Pavillion Dec 2011 Disposition N/A N/A – – Emeritus at Cambria Dec 2011 79 Disposition N/A N/A – Emeritus at Palisades Dec 2011 Disposition N/A N/A – Emeritus at Cielo Vista Dec 2011 66 Disposition N/A N/A – Emeritus at Desert Springs Dec 2011 30 Disposition N/A N/A – Count as of December 31, 2011 2012 Activity Emeritus at Greenwood Apr 2012 66 Disposition N/A N/A – – Eastwood and Tanglewood Trace Jul 2012 Managed N/A N/A 2 Emeritus at Vinings Place Jul 2012 52 Disposition N/A N/A Emeritus at Landmark Villa Aug 2012 97 Disposition N/A N/A Emeritus at Urbandale Aug 2012 38 Disposition N/A N/A – – Emeritus at Fulton Villa Sep 2012 80 Managed N/A N/A 1 Emeritus at Woodland Place Sep 2012 36 Joint Venture N/A N/A – 1 HCP Transaction Oct 2012 Acquisition (e) 9 HCP Transaction - Phase II Dec 2012 – Acquisition – 2 Emeritus at Kingwood Dec 2012 93 Managed – 1 Count as of December 31, 2012 22 (a) Purchase price exclusive of closing costs. (b) Purchase price and amount financed are not applicable for new lease and management agreements or expansions and dispositions. (c) Management of units previously operated by an unrelated third party. (d) Represents the purchase of Blackstone's 81% ownership interest in the joint venture.See Note 4, Acquisitions and Other Significant Transactions-Blackstone JV Acquisition. (e) Included in the HCP Transaction are five buildings, four leased and one owned, that are operated by unrelated third parties and are included in the consolidated statements. Results of Operations Sources of Revenues As described in Item 1—Business, we generate revenues by providing senior housing and related healthcare services to the senior population.We are the largest provider of assisted living and memory care services in the United States, with a capacity for approximately 50,100 residents.Assisted living and memory care units comprise approximately 85.0% of our total Operated Portfolio. The two basic drivers of our community revenues are the rates we charge our residents and the occupancy levels we achieve in our communities.In evaluating the rate component, we utilize the average monthly revenue per occupied unit, computed by dividing the total operating revenue for a particular period by the average number of occupied units for the same period.In evaluating the occupancy component, we track the average occupancy rate, computed by dividing the average units occupied during a particular period by the average number of units available during the period. 31 Table of Contents We rely primarily on our residents’ ability to pay our charges for senior living services from their own or family resources and expect that we will do so for the foreseeable future.Private pay residents represent 86.1% of our payor mix.We believe that only residents with income or assets meeting or exceeding the regional median can afford to reside in our communities, and that the rates we charge and our occupancy levels are interrelated.Therefore, we continuously evaluate rate and occupancy in each community to find the optimal balance so that we can benefit from our increasing capacity and anticipated future occupancy increases.Although our business is primarily needs-driven, we believe that our occupancy growth has been slowed due to slow economic growth, as some seniors and their families have postponed moves for financial reasons, and we believe that high unemployment has enabled family members and others to provide home care for seniors. Revenues from government reimbursement programs, which are the federal Medicare and state Medicaid programs, represented 13.9% of our community revenues in 2012 compared to 12.8% in 2011 and 11.3% in 2010.The increase in 2012 is due primarily to the acquisition of NOC in November 2012.The increase in 2011 is due primarily to the lease acquisition of 27 communities in November 2010 that included 450 skilled nursing units, most of which receive Medicare reimbursement.The extent to which future changes in Medicare and Medicaid programs affect the revenues from our existing communities will depend upon factors that include resident mix, levels of acuity among our residents, overall occupancy and government reimbursement rates.In 2013, we expect an increase in the percentage of revenue attributable to government reimbursement programs as a result of our NOC acquisition. There continue to be various federal and state legislative and regulatory proposals to implement cost containment measures that would limit payments to healthcare providers in the future.The Budget Control Act of 2011 mandated, among other things, that Medicare payments be reduced 2% effective in January 2013 if lawmakers were unable to reach a compromise with respect to deficit reduction.These cuts cannot be offset through higher co-pays or other charges to patients.The American Taxpayer Relief Act, effective January 1, 2013, delayed until March 1, 2013 the mandatory sequestration cuts mandated by the Budget Control Act of 2011.We believe that we can offset Medicare cuts, if any, through targeted expense reductions; however, the reductions would not fully offset the potential revenue decrease. We also earn management fee revenues by managing certain communities for third parties, including communities owned by related parties and by joint ventures in which we have an ownership interest.The majority of our management agreements provide for fees equal to 5.0% of gross collected revenues. In addition to our monthly management fee, we receive reimbursement for operating expenses of managed communities.During the second quarter of 2012, we determined that the Company is the primary obligor for certain expenses incurred and those reimbursed operating expenses should be reported on a gross rather than net basis, as had been reported in prior periods.Consequently, such expenses should be reported as costs incurred on behalf of managed communities and included in total operating expense in our condensed consolidated statements of operations with a corresponding amount of revenue recognized in the same period in which the expense is incurred and the Company is due reimbursement. The prior-period financial statements included in this filing have been revised to reflect this correction, which increased our total operating expenses and total operating revenues by $217.9 million for 2011 and $121.8 million for 2010. These revisions were limited to total operating revenues and expenses and had no impact on the Company’s condensed consolidated balance sheets and statements of cash flows, operating income from continuing operations, or net loss.We do not consider such revisions to be material to any previously issued financial statements.As a result of the fourth quarter 2012 transactions described above, the number of communities managed for others was reduced significantly as 129 of such managed communities became leased communities and nine became owned communities.We expect a significant reduction in reimbursed costs incurred on behalf of managed communities in 2013. 32 Table of Contents Same Community Portfolio Of the 461 communities included in our Consolidated Portfolio as of December 31, 2012, we include 293 communities in our “Same Community Portfolio.”Our Same Community Portfolio consists of consolidated communities that we have continuously operated from January 1, 2011 to December 31, 2012 and does not include properties where new expansion projects were opened during the comparable periods, communities in which we substantially changed the service category offered, or communities accounted for as discontinued operations. Selected data from our Same Community Portfolio is as follows: Year Ended December 31, $D % D
